Citation Nr: 1704397	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  13-30 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition. 


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran has timely appealed the issues of bilateral hearing loss and an acquired psychiatric disorder.

In the Veteran's substantive appeal, VA Form 9, he indicated that he did not want a Board hearing.  Even though the Veteran did not request a hearing, the Veteran stated in August 2016 that he wished to cancel any pending request for a Board hearing.  The case has subsequently been forwarded to the Board at this time for appellate review and adjudication.

The Board recognizes that the Veteran has previously been diagnosed with major depressive disorder, bipolar disease I, and panic attacks.  Therefore, the Board has expanded the Veteran's claim of entitlement to service connection for a nervous condition to encompass any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current bilateral hearing loss disability had onset during active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary.

The Veteran's service treatment records are not associated with his claims file.  In September 2011, VA made a formal finding on the unavailability of the Veteran's service treatment records.  In cases where service medical records are unavailable, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.   Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim was undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).


II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154 (a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 (b). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

On appeal, the Veteran states that he has suffered from bilateral hearing loss since military service.  Service connection has already been established for tinnitus based on the Veteran's exposure to acoustic trauma during service.  He cites his experience as a tank driver as the cause of his hearing problems.  The Veteran's DD214 reflects his position as an Armor Crewman during military service.  Therefore, the Board finds that the Veteran experienced acoustic trauma in service.  

The Veteran received VA audiology examinations in October 2010, September 2011, June 2012, November 2013, August 2015, and June 2016.  

On VA audiological examination in October 2010, the Veteran reported occasional difficulty with hearing in conversation.  The Veteran reported noise exposure during military service.  On an audiogram, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear were 25, 25, 25, 25, and 25 decibels.  The speech discrimination score in the right ear was 100 percent.  On an audiogram, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz for the left ear were 25, 25, 25, 25, and 25 decibels.  The speech discrimination score in the left ear was 100 percent.  The audiologist determined that the Veteran had normal hearing from 250-4000 Hertz with a mild, sensorineural hearing loss from 6000-8000 Hertz in his right ear.  The Veteran had normal hearing in his left ear.

The Veteran was reevaluated during a VA audiological examination in September 2011.  On an audiogram, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear were 20, 25, 25, 25, and 25 decibels.  The speech discrimination score in the right ear was 100 percent.  On an audiogram, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz for the left ear were 25, 25, 25, 25, and 25 decibels.  The speech discrimination score in the left ear was 100 percent.  The audiologist determined that the Veteran had sensorineural hearing loss in the frequency range of 6000 Hertz or higher in his right ear.  The audiologist also determined that the Veteran had normal hearing in his left ear.  The audiologist stated that he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation as no previous audiogram was found on the claims file to indicate any pre-service or post-service hearing loss.

The Veteran was reevaluated during a VA audiological examination in June 2012.  On an audiogram, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear were 20, 25, 10, 15, and 20 decibels.  The speech discrimination score in the right ear was 92 percent.  On an audiogram, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz for the left ear were 10, 15, 10, 5, and 15 decibels.  The speech discrimination score in the left ear was 96 percent.  The audiologist determined that the Veteran had normal hearing from 250-4000 Hertz with a mild to moderate sensorineural hearing loss from 6000-8000 Hertz in his right ear.  The audiologist determined that he had good speech recognition in his right ear.  The audiologist also determined that the Veteran had normal hearing in his left ear with excellent speech recognition ability.

The Veteran was reevaluated during a VA audiological examination in November 2013.  On an audiogram, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear were 20, 20, 10, 15, and 20 decibels.  The speech discrimination score in the right ear was 100 percent.  On an audiogram, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz for the left ear were 10, 15, 10, 10, and 15 decibels.  The speech discrimination score in the left ear was 100 percent.  The audiologist determined that the Veteran's right ear was within normal limits essentially across frequencies, except for a mild to moderate hearing loss from 6000-8000 Hertz.  The Veteran's left ear was normal.  Speech audiometry revealed excellent speech discrimination ability, bilaterally.

The Veteran was reevaluated during a VA audiological examination in August 2015.  On an audiogram, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear were 20, 25, 15, 20, and 20 decibels.  The speech discrimination score in the right ear was 86 percent.  On an audiogram, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz for the left ear were 20, 20, 15, 15, and 20 decibels.  The speech discrimination score in the left ear was 86 percent.  The audiologist determined that the Veteran's right ear was essentially normal with mild to moderate sensorineural hearing loss above 6000 Hertz.  The left ear was essentially normal hearing with a mild drop at 8000 Hertz.  Both ears showed good speech recognition ability.  

The Veteran was reevaluated during a VA audiological examination in June 2016.  On an audiogram, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear were 20, 25, 15, 20, and 20 decibels.  The speech discrimination score in the right ear was 100 percent.  On an audiogram, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz for the left ear were 15, 20, 20, 15, and 15 decibels.  The speech discrimination score in the left ear was 100 percent.  The audiologist determined that the Veteran had sensorineural hearing loss above 6000 Hertz in his right ear.  The Veteran had normal hearing in his left ear.  

The audiologist opined that the Veteran's right ear hearing loss was less likely than not caused by or a result of an event in military service.  No specific opinion was rendered regarding the left ear hearing loss.  The audiologist acknowledged that the Veteran complained of decreased hearing for many years and that he indicated occupational noise exposure as a refrigeration technician.  The audiologist stated that VA and other medical records were silent as to any audiological treatment/care for hearing loss until the October 2010 examination, which occurred 29 years after separation from service.  The audiologist concluded that it was most probable that the Veteran's hearing loss was related to combined etiologies which may predispose the Veteran to develop hearing loss over time.  The audiologist cited genetic factors, occupational and/or recreational noise exposure, side effects of medications, and presbycusis, among others.  

As a threshold matter, in order to prevail in a service connection claim, there must be a current disability.  None of the audiological testing utilizing air conduction indicated a hearing disability.  However, 38 C.F.R. § 3.385 also defines impaired hearing as when speech recognition scores are less than 94 percent.  In June 2012, the speech discrimination score in the right ear was 92 percent.  Additionally, the August 2015 speech discrimination score in both ears was each 86 percent.  Thus, the Board finds that the Veteran has a bilateral hearing loss disability for VA purposes.

Accordingly, the record shows acoustic trauma and a current hearing loss disability.  The remaining question is whether the hearing loss is related to military service, to include the acoustic trauma.

The Veteran has stated that his hearing loss began in service and has continued since then.  With regard to the Veteran's assertions, the Board finds that the Veteran is competent and credible to report on the onset and degree of his hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  The Board accepts as credible the Veteran's report that he experienced hearing loss since service.  

The June 2016 audiologist opined that the Veteran's hearing loss was less likely than not caused by or a result of military service.  However, the examiner failed to provide an adequate rationale for his opinion.  In particular, the examiner never explained why the Veteran's post-service occupational noise exposure as a refrigeration technician would be more likely to cause his hearing loss than his position as part of a tank crew.  Additionally, the audiologist provided no opinion regarding the Veteran's left ear hearing loss despite documented evidence demonstrating that the Veteran's left ear hearing loss met the VA threshold for impaired hearing.  For these reasons, the Board finds the June 2016 medical opinion is outweighed by the Veteran's nexus evidence, i.e., that he has experienced hearing loss since service.

As discussed above, the record shows acoustic trauma, a current hearing loss disability, and the Veteran has competently and credibly described experiencing hearing loss from his military service.  Therefore, the Board finds that the most probative evidence of record is the Veteran's lay testimony regarding experiencing acoustic trauma and bilateral hearing loss, during service and continually since service.  Under such circumstances, the Board finds that service connection is warranted for bilateral hearing loss.  See 38 C.F.R. §§ 3.102, 3.303.  

In so reaching the above conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §  3.102.  


ORDER

Service connection for bilateral hearing loss is granted.


(CONTINUED ON NEXT PAGE)


REMAND

In August 2013, the Veteran's physician, Dr. N.O., wrote a letter stating that the Veteran presented with frequent nightmares related to military life and training.  She stated that the Veteran was incapacitated from his job due to his nervous problem.  Additionally, the Veteran was presenting these symptoms since active service.  The physician specifically cited the Veteran's stress of training.  She explained that the Veteran started presenting with insomnia, irritability, and anxiety because he was getting yelled at when he did not understand a command or instructions.  She also stated that the Veteran knew little English and was coping with prejudice against Hispanics like himself.  Since then, the Veteran's symptoms continued and he has been dealing with them on a daily basis.  The physician opined that the Veteran's nervous problem is at least as likely as not service connected due to the time of presentation, stress of duties, and training.

During a June 2016 examination, the Veteran stated that he was evaluated by a psychologist during military service in 1981.  He stated that he had the same problems now as before, including insomnia and depression.  The Veteran stated that he was affected a lot when his father died and that he joined the Army to help his brothers.  The Veteran also recalled almost running over and killing a fellow soldier with a tank during active duty in 1981 or so.  The examiner opined that the Veteran's nervous condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner cited the lack of temporal or circumstantial evidence of a link between mental condition onset and military stressors endured until 1981.  The examiner also cited the Veteran's first psychiatric evaluation of record in July 2007, which stated that the Veteran's stressors were job and marital related.

In the June 2016 examination, the examiner did not adequately address the Veteran's full medical history, to include his statements regarding the chronicity of symptoms since service.  The examiner stated that there was no evidence of a link between the mental condition onset and military stressors endured until 1981. However, in light of the absence of the Veteran's service treatment records, the Board finds this insufficient.  Additionally, the Veteran's physician provided a well-reasoned statement linking the Veteran's military service to his psychological disorder.   The examiner failed to address, or even mention, the positive nexus opinion provided by Dr. N.O.  Finally, the examiner did not explain why the Veteran's job and marital stressors supersede the stressors the Veteran provided during his examination.  

The Veteran has been diagnosed with major depressive disorder, bipolar disorder I, and panic attacks.  However, the examiner utilized the posttraumatic stress disorder (PTSD) disability benefits questionnaire and focused solely on PTSD when evaluating the Veteran's claim.  The Board is evaluating the Veteran for all acquired psychiatric disorders.  By focusing solely on PTSD and not analyzing the other diagnoses noted in the Veteran's claims file, the examiner failed to sufficiently examine the Veteran.  

Consequently, the Board finds that a remand is necessary in order to obtain an adequate VA examination of the Veteran on which to evaluate the nature and etiology of his acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2016); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board notes that the claims file contains medical records that state that the Veteran is receiving social security benefits due to major depression.  The Veteran's SSA records have not, however, been associated with the claims folder.  As any treatment records in the custody of SSA pertaining to the claim for SSA disability income benefits may be relevant to the appeal, they must be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2016); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board also notes that a few documents in the Veteran's claims file are in Spanish.  Some of these documents have been translated, but a few of the documents still require translation.  Furthermore, any additional Spanish language documents received upon remand must also be translated before returning the case to the Board.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request from the Social Security Administration (SSA) any records associated with any claim filed by the Veteran for SSA disability benefits.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2016).

2.  Obtain any relevant VA treatment records from the San Juan VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Send a letter to the Veteran requesting that he identify any private treatment that he may have had for his acquired psychiatric disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Arrange for the translation of any outstanding Spanish language documents currently contained in the claims file, as well as any additional Spanish language documents that may be received upon remand. Each translation should be certified.

5.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA psychiatric examination of any acquired psychiatric disorder found to be present.

For each psychiatric disability diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's claimed acquired psychiatric disorder is related to or had its onset in service (to include his described stressor, or, if appropriate, to a fear of hostile military or terrorist activity in accordance with 3.304(f)(3)).  

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical reports diagnosing the Veteran with major depressive disorder, bipolar disorder I, and panic attacks.

If a substance/alcohol abuse disorder is diagnosed, the examiner must opine as to whether it is at least as likely as not that the substance/alcohol abuse disorder is caused by, aggravated by, or a symptom of any of the Veteran's other psychiatric disorders.  If the examiner finds that the Veteran has a substance/alcohol abuse disorder that is aggravated by another psychiatric disorder, the examiner must attempt to establish a baseline level of severity of the alcohol/substance abuse disorder prior to aggravation by the psychiatric disorder.

If the Veteran is diagnosed with PTSD, the examiner must also specify the stressor or stressors upon which the diagnosis of PTSD is based.

All opinions must be accompanied by an explanation to support the opinions.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the claims that are the subject of this remand.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


